                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 THOMAS D. HARRIS,

          Plaintiff,                                                    ORDER
    v.
                                                               Case No. 15-cv-397-wmc
 BRIAN SCHALLER, et al.                                           App. No. 19-3124

          Defendants.


         On November 22, 2019, the court assessed plaintiff Thomas D. Harris an initial partial

payment of the appeal filing fee in the amount of $20.81 to be submitted by December 16,

2019. Now plaintiff has filed a motion to use release account funds to pay the entire appeal

fee in this case. However, with the exception of initial partial payments, federal courts lack the

authority to tell state officials whether and to what extent a prisoner should be able to withdraw

money from a release account. Therefore, plaintiff cannot use the release account funds to pay

the entire balance of the $505.00 appeal fee.

         Since plaintiff has not yet paid the $20.81, an enlargement of time until January 6,

2020 is provided to pay the initial partial appeal fee.




                                             ORDER

         IT IS ORDERED that,

         1.      Plaintiff Thomas D. Harris’s motion for use of release account funds to pay the

entire appeal fee in this case is DENIED. The only amount plaintiff must pay at this time is

the $20.81 initial partial appeal payment. Before officials take any portion of that amount
from plaintiff’s release account, they may first take from plaintiff’s regular account up to the

full amount plaintiff owes.

       2.      Plaintiff may have until January 6, 2020, to submit a check or money order

made payable to the clerk of court in the amount of $20.81. If by January 6, 2020, plaintiff

fails to make the initial partial appeal payment or show cause for failure to do so, the clerk’s

office will notify the court of appeals so that it may take whatever action it deems appropriate

with respect to this appeal.




               Entered this 12th day of December, 2019.

                                    BY THE COURT:

                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge




                                               2
